Bussell, J.,
dissenting. I think the lower court ruled correctly in refusing to sustain the general demurrer to the plaintiff’s petition. In my opinion, it was for the jury to say whether the fright of the mules was the cause of the injury. It was for the jury to say whether the efficient, antecedent cause (which alone can prop*291erly be denominated the proximate cause) of the injury was the fright of the mules, caused by some object on the defendant’s platform, or whether its negligence in failing to provide its patrons with a safe and convenient means of approach to the depot or platform in loading and unloading freight to be delivered to or received by it, was the prime, underlying, efficient, and operative cause to which the injury was due. It is very rarely that a court can judicially determine that any act of negligence must necessarily defeat the plaintiff’s right to recover, and, in my opinion, this case does not fall within the exception, but rather is to be classed under the general rule that questions of negligence are for exclusive determination by the jury.